162 Ga. App. 474 (1982)
291 S.E.2d 779
GUNN
v.
HAWAIIAN AIRLINES, INC.
63669.
Court of Appeals of Georgia.
Decided May 27, 1982.
H. Burton Crews, for appellant.
F. C. Schenck, H. Randolph Aderhold, Jr., E. A. Simpson, Jr., for appellee.
SHULMAN, Presiding Judge.
Appellant was hired by appellee as a pilot. The contract between the parties provided that the first year of employment was a probationary period. The terms of the contract did not specify the duration of employment. Appellant was discharged before having been employed one year. He brought this suit, alleging that his discharge was a tort and a breach of contract. This appeal is from the grant of summary judgment to the employer-appellee.
Appellant argues strenuously that there is a good faith requirement implicit in all contracts and that public requires that employers be made to answer for unfair termination of employment even where, as here, the contract of employment is indefinite in duration. Those arguments have been foreclosed by many cases in this state. Under Code Ann. § 66-101, appellee had a right to discharge appellant without cause. Alterman Foods, Inc. v. Ingram, 158 Ga. App. 715 (282 SE2d 186); McElroy v. Wilson, 143 Ga. App. 893 (1) (240 SE2d 155). Summary judgment for appellee was properly granted.
Judgment affirmed. Quillian, C. J., and Carley, J., concur.